393 U.S. 405 (1969)
ALASKA ET AL.
v.
INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 302, AFL-CIO, ET AL.
No. 734.
Supreme Court of United States.
Decided January 20, 1969.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ALASKA.
G. Kent Edwards, Attorney General of Alaska, and Edgar Paul Boyko for appellants.
J. Duane Vance for the International Union of Operating Engineers et al., and Solicitor General Griswold, Arnold Ordman, Dominick L. Manoli, and Norton J. Come for the National Labor Relations Board, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.